--------------------------------------------------------------------------------

Exhibit 10-kk


Summary of Terms and Conditions of
Special Executive Retirement Plan Amendment
Effective December 30, 2005


Plan Feature
Plan Provision
Eligibility
Executive Team Members as defined in plan document
Transition Strategy
Convert accrued benefit to opening account balances based on present value
calculated at 6% discount rate
 
Selected participants permitted to terminate participation and receive benefits
in 2005
Basic Employer Contributions
Flat rate contributions of 15% of base pay; 20% for CEO
Supplemental Employer Contributions
Additional employer contributions allowed based on individual or company
financial performance
Discretionary Employer Contributions
Special account subject to separate vesting for sign-on bonuses, etc.
Employee Contributions
Permitted up to 50% of base salary and 100% of incentive bonus (if any)
Vesting
100% vested for employee and employer contributions
Distribution Date
Employee contributions: Selected date (if designated) or date of separation from
employment,  whichever is later
 
Employer contributions: Selected date (if designated) or date of separation from
employment, whichever is later
 
Key employees: Six-month delay if distribution due to separation from service
Distribution Form
Lump sum or 120 months as elected by participant if account balance is at least
$120,000
Subsequent Deferral Election
Permitted, subject to 1-year, 5-year rule
 
1-year, 5-year rule: Participants can change the distribution date they
initially select if they make the change at least one year before the
distribution date. Distributions then cannot occur until five years after the
originally selected distribution date.
Change in Control
Rabbi trust funded on change in control; payment made if plan is terminated
within 12 months
Investments
 
 
 
 
Employee Contributions: As selected by participants for their own contributions;
to be administered by Mercer HR Services.  Until arrangements with Mercer are
formalized, employee contributions will earn the crediting rate for employer
contributions (see below).
 
Employer Contributions: Crediting rate equivalent to the 15-year treasury rate
plus 1-3%
Disability
Lump sum payment following three months’ receipt of long-term disability
benefits
Hardship Distributions
Not permitted
Cancellation of Deferral Elections
Required following hardship distribution from 401(k)

 
 
 

--------------------------------------------------------------------------------

 